DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.  The Applicant has broadened the language of claim 15 and have not persuasively argued against the rejection on the merits.  The recited cuts would have been well-known to one having ordinary skill in the art of tracked orthopedic surgery with Haider in view.  Considered the breadth of how these cuts are being claimed, claim 15 is not seen as allowable over the prior art.

Claim Objections
Claim 3 is objected to because of the following informalities:  “the a remainder” contains a grammatical error.  Appropriate correction is required.

Allowable Subject Matter
Claim(s) 16 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim limitation(s):
tracking system configured to provide tracking data (claim 1)
tracked by a tracking system (claim 18)
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
system (claim 1)
system (claim 18)

provide tracking data (claim 1)
tracked (claim 18)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
optical tracking system (claim 1)
optical tracking system (claim 18)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (US 10335236, of record) in view of Haider (US 2014/0107471, of record) in view of Couture (US 2017/0360512).
Regarding claim 1, Murphy discloses a surgical system (Title), comprising: a robotic device having a surgical tool (4:11-13, “robotically controlled surgical tool”; 4:31-34, “surgeon-controlled robotic arms”) configured to modify a bone (13:34-40, “remove that volume or portion of bone”); a tracking system configured to provide tracking data corresponding to a location of the surgical tool (13:42-43, “tracker 222 may be attached to the reamer”); and a processing system communicably coupled to the robotic device (Fig. 2: “Robotic Instrument Controller 204” and “Surgical Plan Viewer 206” are communicably coupled) and configured to: store a surgical plan comprising a first planned cut (3:19-25, “surgical plan may specify a particular volume or portion of bone or other material that is to be removed”).  Murphy does not explicitly disclose storing one or more additional planned cuts, each additional cut defined by a relative angle and distance from the first planned cut; receive first tracking data from the tracking system while the surgical tool makes a cut substantially corresponding to the first planned cut; determine a recorded first cut plane based on the first tracking data; determine an error between the recorded first cut plane and the planned first cut, the error comprising a deviation from the planned first cut; and update the surgical plan by modifying the one or more additional planned cuts based on the deviation.  However, Haider teaches tracking the path of a surgical instrument and comparing the tracked path with a planned path, detecting a deviation between the tracked path and the planned path, and providing corrective actions in response to the detected deviation ([0195]…[0199]: “Errors in alignment between the surgical path and the surgical plan as well as corrective actions may be communicated to the surgeon…”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan and tool tracking of Haider to the surgical system of Murphy, as to provide proper alignment between a tool’s actual and intended paths.  Neither Murphy nor Haider explicitly disclose a plurality of sequential planned cuts with subsequent cuts considered.  However, Couture teaches a tracked robotic orthopaedic system where a surgical plan allows for corrective cuts ([0050]: “corrective plan cuts”; [0067]: surgical planning software”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the corrective cutting measures of Couture to the surgical system of Murphy and Haider, as to provide corrective measures during robotic surgery.
([0021]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cuts of Haider in a surgical environment as taught by Murphy, as to provide appropriate cuts in a surgical procedure.
Regarding claim 3, Murphy does not explicitly disclose that the processing system further configured to: receive second tracking data from the tracking system while the surgical tool makes a second cut substantially corresponding to a second planned cut of the subsequent planned cuts; determine a recorded second cut plane based on the second tracking data; determine a second error between the recorded second cut plane and the planned second cut, the second error comprising a second deviation, wherein the second deviation comprises at least one of a second translational deviation and a second rotational deviation; update the surgical plan by modifying the remainder of the subsequent planned cuts based on the second deviation and a weighting parameter.  However, Haider teaches tracking the path of a surgical instrument in real-time and comparing the tracked path with a planned path, detecting a deviation between the tracked path and the planned path, and providing corrective actions in response to the detected deviation ([0195]…[0199]: “Errors in alignment between the surgical path and the surgical plan as well as corrective actions may be communicated to the surgeon…”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan and tool tracking of Haider to the surgical system of Murphy, as to provide proper alignment between a tool’s actual and intended paths.
([0195]…[0199]: “Errors in alignment between the surgical path and the surgical plan as well as corrective actions may be communicated to the surgeon…”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan and tool tracking of Haider to the surgical system of Murphy, as to provide proper alignment between a tool’s actual and intended paths.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (US 10335236, of record) in view of Haider (US 2014/0107471, of record) in view of Couture (US 2017/0360512), as applied to claim 1 above, in view of Otto (US 2014/0180290, of record).
Regarding claim 5, neither Murphy, Haider, nor Couture explicitly disclose that the processing system further configured to generate a control object corresponding to the surgical plan, the robotic device configured to control the surgical tool in accordance with the control object.  However, Otto teaches a surgical haptic object that may constrain the movement of a surgical tool ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the haptic object of Otto to 
Regarding claim 6, neither Murphy, Haider, nor Couture explicitly disclose that the robotic device further comprising a robotic arm, the robotic arm configured to: allow a user to manipulate the surgical tool; and provide force feedback to the user when the surgical tool meets a boundary of the control object.  However, Otto teaches a surgical haptic object that may constrain the movement of a surgical tool ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the haptic object of Otto to the surgical system of Murphy, Haider, and Couture as to provide appropriate restrictions on a surgical tool’s position.
Regarding claim 7, neither Murphy, Haider, nor Couture explicitly disclose that the surgical system is further configured to update the control object based on the deviation.  However, Otto teaches that a haptic object may be adjusted ([0057]: “haptic object 78 may be adjustable”) and that the adjustment of a haptic object will consequently affect a surgical plan ([0062], [0063]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the relationship between a haptic object and a surgical plan as taught by Otto to the surgical system of Murphy, Haider, and Couture as to provide an integration of a haptic object’s spatial boundaries with a surgical tool’s planned trajectory.

Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (US 10335236, of record) in view of Otto (US 2014/0180290, of record) in view of Haider (US 2014/0107471, of record).
(4:11-13, “robotically controlled surgical tool”; 4:31-34, “surgeon-controlled robotic arms”); a surgical tool mounted on the robotic arm and comprising an end effector configured to modify a bone (13:34-40, “remove that volume or portion of bone”); the robotic arm controlled by a processing system (Fig. 2: “Robotic Instrument Controller 204” and “Surgical Plan Viewer 206” are communicably coupled) that is configured to establish a surgical plan comprising a cut (3:19-25, “surgical plan may specify a particular volume or portion of bone or other material that is to be removed”).  Murphy does not explicitly disclose that the robotic arm is controlled in accordance with a control object generated by the processing system, that the control object is based on the surgical plan, and that the control object can be updated based on an updated surgical plan.  However, Otto teaches that a surgical haptic object may be adjusted ([0057]: “haptic object 78 may be adjustable”) and that the adjustment of a haptic object will consequently affect a surgical plan ([0062], [0063]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the relationship between a haptic object and a surgical plan as taught by Otto to the surgical system of Murphy, as to provide an integration of a haptic object’s spatial boundaries with a surgical tool’s planned trajectory.  Neither Murphy nor Otto explicitly disclose establishing a surgical plan comprising a planned distal cut, a planned chamfer cut, a planned posterior cut, a planned anterior cut, and a planned anterior chamfer cut, tracking a tool center point of the surgical tool while the end effector is used to substantially carry out the planned distal cut to generate distal tracking data; determine, based on the distal tracking data, an error between a recorded distal cut and the planned distal cut; and updating the surgical plan by modifying the planned posterior cut, the planned posterior chamfer cut, the planned anterior cut, ([0195]…[0199]: “Errors in alignment between the surgical path and the surgical plan as well as corrective actions may be communicated to the surgeon…”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan and tool tracking of Haider to the surgical system of Murphy and Otto, as to provide proper alignment between a tool’s actual and intended paths.
Regarding claim 18, Murphy discloses that the surgical tool further comprises a fiducial, the fiducial configured to be tracked by a tracking system to provide position data to the processing system (Fig. 2: “Tracking System 202”; 13:34-43, “tracker 222”).
Regarding claim 19, Murphy does not explicitly disclose that the robotic arm is controlled by the processing system in accordance with the control object to autonomously move the end effector to carry out the planned distal cut.  However, Otto teaches automatic alignment of a surgical tool ([0048]: “surgical system 100 is able to automatically align the surgical tool 36”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the automatic control of Otto to the robotic arm of Murphy, as to provide precise movement of a surgical robot.
Regarding claim 20, Murphy does not explicitly disclose that the robotic arm is controlled by the processing system in accordance with the control object by providing force feedback; and wherein: the force feedback is based on an interaction between a virtual haptic interaction point and a virtual haptic object; the virtual haptic interaction point corresponds to a ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the haptic object of Otto to the surgical system of Murphy, as to provide appropriate restrictions on a surgical tool’s position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793  
.